EXHIBIT SPORT CHALET, INC. Moderator: Craig Levra September 2, 2009 8:30 am PT Operator:Good morning. My name is Susanne and I will be your conference operator today. At this time, I would like to welcome everyone to the Options conference call. All lines have been placed on mute to prevent any background noise. If you should need assistance during the call, please press star then 0 and an operator will come back online to assist you. Today we have Mr. Howard Kaminsky and Mr. Craig Levra joining us for the call. Mr. Levra, go ahead. Craig Levra:Thank you, Susanne. Good morning, everyone. Howard is on the line as well and in our offices in La Canada and I’m in Vacaville, California this morning so we appreciate you joining us today. All of you as option holders of our company should have received the communication from Steve Teng and we’re going to spend a little bit of time this morning reviewing that communication, trying to explain to you some points that I think are very important for you to understand. This is a one-way call, and the reason it’s a one-way call unlike our manager conference calls where you’re able to type-in questions or send questions in, is everything I say or Howard says today is transcribed and then made available to the public. So this is a public presentation just like our stockholders’ meeting and so many other things that we do when we speak publicly about our company. However, obviously because all of you are option holders, we wanted to make sure that you had a chance to hear individually from us, so as we go through and you think of questions, write them down and then at the conclusion or later on as you review the documentation, send your questions to Steve Teng at sportchalet.com. His address is on the document and Steve will collect your questions and if need be, we’ll have a follow-up communication with everyone to address any concerns or any questions or something’s not crystal clear in your mind. So with that, let’s go to the August 27 communication that Steve Teng sent out and as you know, back on the 10th of this month, we announced the stock option exchange program. That is subject to our stockholder approval that will increase your ability to share in our success that’s in front of us. -1- We are going to allow all option holders except for a very few to return previously-granted options that are underwater to get new options of Class A common stock - fewer new options - but at a market price that’s more reflective of where the price is today. Now there are some notes on the general terminology about the exercise and exercise price and market price. NASDAQ and the SEC, I know all that you’re familiar with. But all of this is done with a great deal of scrutiny. And we want to do everything perfectly as it relates to requirements by the federal government as well as NASDAQ, and most importantly be totally fair to our existing stockholders, the people who have invested their money in Sport Chalet since we went public in 1992. One term to really understand and be clear about is the last one and that’s vesting and if you’re looking on your document, vesting is really the number of shares that are available to be exercised at a price that typically increases as time passes according to the schedule. So a stock option for 500 shares with a two-year vesting period at 50% per year, we’d vest 250 shares on the first anniversary of the grant date and another 250 shares on the second anniversary of the grant date. And if you had a stock option for 500 shares with a five-year vest, then clearly 100 shares per year beginning on the first anniversary of the grant date all the way through till the 5th anniversary. You’d get a hundred shares per year so that’s how the vesting works. With this timeline, we will - and it also has to weave in, in terms of overall company performance, and when we announce that - starting on the 12th of this month, we have what’s called a blackout period. And that basically says that anybody who owns Sport Chalet stock - that’s a company employee or company insider in any way - is prohibiting from buying and selling stock because you’ll have a better picture of how the quarter’s going to go so that’s when a blackout period starts. That blackout period ends on November the 6th and that’s two days after we issue our 2nd Quarter press release and that would be if we so choose the earliest date of the grants of the new options for the employee stock option exchange program. Now the 15th of this month, we have our stockholders’ meeting and that’s where we’ll be seeking approval from our stockholders to go ahead with this plan. As you know on the 27th of September, our 2nd Quarter comes to an end; that’s our fiscal quarter close. We’ll begin the election period on the 1st of October and then we’ll end about the middle of October. We issue our press release and then we go on to the earliest possible date. From a standpoint of questions, why are we doing this, number 1? You know, we - when the company granted stock options to each one of you, we really looked at that as a way to incentivize you to put the best interest of the long-term future of our company at hand. -2- As you know, we’ve never been a company that prides itself on short-term objectives and rewarding really on short-term objectives. For us, it’s always been about the long term. It doesn’t mean the short term isn’t critical because as we know, a short-term miss can really get us and short-term success can help us. But the whole nature of our conversation at Sport Chalet has always been look to the future, build for the future, and make choices - all of us - that are going to benefit the company the greatest in future years to come. And we’ve proven that year after year with all the investments we’ve made in people and technology and new markets and new sales opportunities and all of the rest. So providing options is a great way to cement our forward-looking strategy with the incentives that we would provide all of you to act in the best interest of the company long-term. Now, why do we need the stockholder approval? Our 2004 plan specifically states along with NASDAQ which is the market we trade on that we have to provide or get approval in advance before we exchange these options. We are hopeful that the option exchange program passes. We believe that it will. If it does not pass for any reason, then we cannot offer the program and the options that you have will remain in effect on the current terms and conditions. We are making all employees with options for Sport Chalet A shares eligible for this program except for our board of directors, Howard Kaminsky and myself. And we specifically eliminated this group of individuals because we wanted to make sure that the program was designed to take care of all of you and to make sure that you understood there was proper incentives to go forward, and there would be no question we were doing this to benefit any of us on the board, or Howard personally. So we believe this will make it easier to get the approval that we’re asking for from our stockholders. Now this is a voluntary program. If you choose not to participate, that’s entirely your call. We cannot under Securities and Exchange Commission regulations influence or advise you, to tell you what to do.We can tell you how to do it, but we cannot in any way nor can any officer of the company or any employee give instructions that influence your decision. We can present all the facts to you and then you have to make the choice. There’s nothing that you have to do right now to get ready because once the option exchange program is approved, then we’ll get more details out to you including how many options you have and what the exercise prices are. And that’ll begin to have you start the process on your own of determining what’s going to be the right choice for you. Many of you that have been with us for a while longer own Class B common stock options. That’s not part of the program.
